           Case 1:19-cv-03041-FVS                      ECF No. 18      filed 04/27/20     PageID.1022 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                     for thH_                             EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
                           SELIA R.,
                                                                                                              Apr 27, 2020
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 1:19-CV-03041-FVS
              ANDREW M. SAUL,                                          )
       COMMISSIONER OF SOCIAL SECURITY,                                )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 14, is GRANTED. Defendant’s Motion for Summary Judgment,
u
              ECF No. 15, is DENIED. This case is REVERSED and REMANDED for further administrative proceedings consistent
              with this Order pursuant to sentence four of 42 U.S.C. § 405(g). Judgment is entered in favor of the Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Fred Van Sickle                               on motions for
      summary judgment.


Date: April 27, 2020                                                        CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                           %\ Deputy Clerk

                                                                             Virginia Reisenauer
